Exhibit 10.1




[GACR LETTERHEAD]







May 14, 2015




Ben Rainwater

Agnes Cha

159 W. Orangethorpe Ave. Suite A

Placentia, CA 92870







Dear Ben and Agnes,







It is with pleasure that we present this offer to you for Ben and Agnes to serve
as Chief Executive Officer and Senior Vice President of Corporate Affairs,
respectively, of Green Automotive Company, a Nevada corporation (the “Company”).
 This letter confirms your compensation related to your services as members of
the Board and officers of the Company, effective May 1, 2015.  You will serve as
independent contractors subject to separate independent contractor agreements to
be entered by not later than May 15, 2015, with standard terms and conditions to
be negotiated between the parties in good faith in your roles as executive
officers of the Company and will serve until the next shareholders meeting in
your roles as members of the Company’s Board of Directors.




Positions:




Ben Rainwater

Member of the Board of Directors, CEO




Agnes Cha

Member of the Board of Directors, SVP Corporate Affairs







Compensation Parameters:

 

 

 

 

 

 

1. Upon Appointment to the Board

GACR Stock Award

 

 

(Each of Ben Rainwater & Agnes Cha, individually)

150,000

Shares of the Company’s Series A Preferred Stock, which shares shall be
forfeited by Mr. Rainwater and Ms. Cha in the event they are not members of the
Company’s Board of Directors and executive officers of the Company as of
November 1, 2015.  In the event Mr. Rainwater and Ms. Cha are still in their
positions with the Company as of November 1, 2015 and the Company is not
averaging three (3) buses per week per calendar month by the end of November
2015, then Mr. Rainwater and Ms. Cha will each forfeit one-half of their shares
of Series A Preferred Stock unless such forfeiture is modified by the Company’s
Board of Directors.

 

 

 

 

2. Upon Recapitalization of GACR

 

 

 

 

5,000,000

Shares of the Company’s common stock after the Company increases its authorized
common stock sufficient to permit the issuance.








--------------------------------------------------------------------------------










Compensation

$5,000/week for any month in which  Newport Coachworks, Inc., the Company’s
wholly-owned subsidiary (“NCI”) produces an average of 3 buses per week in a
calendar month and $7,500/week for any month in which NCI produces an average of
4 or more buses per week in any calendar month.  No compensation will be paid,
owed, earned or accrued for any month that NCI does not average at least 3 buses
per week.

 

 

Additional Compensation

Eligible for additional compensation based on the Company and NCI’s performance.







Additional Terms:




Mr. Rainwater and Ms. Cha will not vote their shares of Series A Preferred Stock
to modify the conversion terms of the Series A Preferred Stock unless (i) a
majority of the other holders of the Company’s Series A Preferred Stock are
voting to approve a modification of the conversion terms of the Series A
Preferred Stock (note: this doesn’t mean they must vote in favor of such
action), or (ii) three (3) months have passed since the Company increased its
authorized common stock (which it hopes to do as soon as possible after the
appointment of Mr. Rainwater and Ms. Cha).




The Company to obtain D&O Insurance when NCI produces an average of 3 or more
buses per week in a calendar month and such insurance will be maintained
thereafter.




Benefits, powers, and authority to be commensurate to that of members of the
board and key executives with such titles and positions.




As officers of the company, you agree to devote time and attention to the
performance of your respective duties for the company as you deem to be
reasonably necessary and appropriate. On the other hand, you are not precluded
from engaging in any other business activities or performing any services either
individually or in any capacity as a member of a business entity on your own
account or for the account of others.




Execution of documents in furtherance of your services and compensation
parameters as may be appropriate or necessary.














--------------------------------------------------------------------------------







To confirm your acceptance of the compensation parameters set forth herein,
please sign below and return to me by May 14, 2015.




Sincerely,




___________________________________

Carter Read, Interim President

Green Automotive Company







Accepted by:







Ben Rainwater







____________________

Date:




Agnes Cha







_____________________

Date:



